 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10

11   U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION,                           Case No. 1:17-cv-00044-AWI-EPG
12
                            Plaintiff,
13                                                     ORDER ON STIPULATED BRIEFING
     v.                                                SCHEDULE REGARDING
14                                                     BIFURCATION

15   MARQUEZ BROTHERS                                  (ECF No. 96)
     INTERNATIONAL, INC., et al.
16
                            Defendant.
17

18

19
20        On November 2, 2018, the Parties filed a Stipulated Briefing Scheduled Regarding

21   Bifurcation (ECF No. 96). The Court finds good cause for approving the briefing schedule as

22   set forth in the stipulation. Accordingly,

23        IT IS ORDERED:

24        1. Plaintiff shall file its Motion to Bifurcate Discovery and Trial by no later than

25            November 28, 2018.

26        2. Defendants shall file their Response to the Motion to Bifurcate Discovery and Trial

27            by no later than December 20, 2018.

28        3. Plaintiff shall file its Reply no later than January 11, 2019.


                                                   1
 1        4. A hearing on the motion has been set for February 6, 2019, at 10:30 a.m., in

 2              Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean.

 3
     IT IS SO ORDERED.
 4

 5     Dated:     November 5, 2018                        /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
